DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 19 & 20 objected to because of the following informalities:  The first time the abbreviation MEMS is used in each claim it should be spelled out.  Appropriate correction is required.

Claim Interpretation
Claims 7, 8 & 20 recite limitations that “can be” done (e.g. claim 7 “can be anchored”) not that they are a particular way.  The examiner only has to make a sound argument that something is capable of performing the function to have art read on the limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 the next to last line is not understood, “wherein the a layer of the monolithic semiconductor process” is not understood.
Antecedent problem with “the a layer”, should be – a layer --.
The relationship between the “substrate” and the “layer” is not clear in this claim. The specification and drawings disclose the difference between the substrate and layer, e.g. paragraph ¶0236 and figure 6 or ¶0243 and figure 13. The examiner will interpret this claim as the layer is part of the substrate.    

Claim 12 recites the limitation "the one or more sacrificial layers".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 the recitation that the first and second sensors are MEMS sensors is a repeat of parent claim 1 lines 3-4.   
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8, 12, 14-16, 18 (as best understood) are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Ye et al.
A monolithically integrated multi-sensor (MIMS) (col. 11 ll22-43) having three or more sensors the MIMS (figures 5B/C) comprising: 
a first MEMS (col. 16 ll 34-42) sensor (col. 18 ll 36-42) configured to measure a first parameter; 
a second MEMS sensor (col. 18 ll 36-42) configured to measure a second parameter; 
a third sensor configured to measure a third parameter (claim 18) wherein the first, second, and third parameters are different (claim 18 & figures 5B/C), wherein the first, second, and third sensors are formed on or in a single semiconductor substrate (claim 18 & fig. 5B/C show single substrate) shows single substrate using a monolithic semiconductor process, and wherein the a layer of the monolithic semiconductor process is common to the first, second, and third sensors (col. 10 ll 67 to col. 11 ll 15).
Claim 8 Ye discloses that one or more openings can be formed in a field region or a sensor region of at least one of the first, second, or third sensors (¶0093 “cavities, holes or cut-outs in the substrate”).
Claim 12 Ye discloses that the layer comprises polysilicon (¶0010 “growing polysilicon on the sacrificial layer”) and wherein the one or more sacrificial layers comprises an oxide (¶0007 1st sentence).
Claim 14 Ye discloses a second layer common to the first, second, and third sensors (either one of layers 22 or 14).
Claim 15 Ye discloses wherein the layer is an electrically conductive layer (e.g. fig. 3A 24 or 20).
Claim 16 Ye discloses wherein the layer is an electrically insulating layer (e.g. fig. 3A 22 or 14).
Claim 18 Ye discloses the first, second and third sensors are MEMS sensors (col. 16 ll 34-42).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3  (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ye et al in view of Silverbrook.
Ye does not disclose that the layer forms a static structural component in at least one of the sensors and that the layer forms a dynamic structural component in at least one of the sensors.
Silverbrook discloses forming a static structural component (40) in at least one layer and forming a dynamic structural component (42) in at least one layer (fig. 4). 
Before the effective filing date of the claimed invention it would have been known to one of ordinary skill to include a static structural component and a dynamic structural component as taught by Silverbrook in at least one sensor containing layer in the MIMS device of Ye. A motivation for this improvement to Ye would be to allow the device of Ye to be more functional and capable of performing added functions.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.	
Claim 3 Silverbrook discloses that the layer is configured to form one or more pillars (fig. 5 at 34) or one or more walls to support the static structural components (40) for improved mechanical strength.
Claims 6-7  (as best understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ye et al in view of Daamen et al.
Ye does not disclose that the layer forms a protective cap and that the cap “can be” anchored to the substrate.
Daamen discloses a protective cap (col. 4 ll 4-10) that can be anchored to the substrate (figures 1 & 2). 
Before the effective filing date of the claimed invention it would have been known to one of ordinary skill to include a protective cap anchored to the substrate as taught by Daamen in the MIMS device of Ye. A motivation for this improvement to Ye would be to allow the device of Ye to be more resistant to moisture.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.	
Claim 17 (as best understood) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ye et al in view of Hong.
Ye does not disclose a sacrificial layer.  
Hong discloses a sacrificial layer (306) in a MIMS device (¶0006).
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to utilize the manufacturing step of a sacrificial layer as taught by Hong for the MIMS device of Ye.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Allowable Subject Matter
Claims 4-5, 9-11, 13   would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649